Citation Nr: 0841387	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a service connection for a skin disorder, 
including as a result of herbicide exposure and as secondary 
to service-connected diabetes. 

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from January 1967 to 
June 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action Ribbon 
and the Navy Achievement Medal with Combat "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decisions by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which denied the claims of 
entitlement to service connection for dermatitis as a result 
of exposure to herbicide agents, as well as an entitlement to 
an evaluation in excess of 20 percent for the veteran's 
diabetes mellitus with peripheral neuropathy, diabetic 
retinopathy and erectile dysfunction.

In September 2004, the RO granted entitlement to separate 10 
percent evaluations for the veteran's peripheral neuropathy 
of his right and left lower extremities, effective July 25, 
2002.  In a January 2008 rating action, the RO granted a 
separate 10 percent evaluation for retinopathy, to include 
bilateral cataracts, effective from July 2007.  To date, the 
veteran has not disagreed with either the evaluations or the 
effective date of these awards, and thus no claim relating to 
these conditions is on appeal before the Board.  

This case was previously before the Board in June 2007 at 
which time a claim of entitlement to service connection for 
glaucoma claimed as secondary to service-connected diabetes 
mellitus was denied; therefore it is no longer in appellate 
status before the Board.  The service connection claim for a 
skin disorder and the increased rating claim for diabetes 
were remanded for additional evidentiary development.  The 
actions requested in the Remand were undertaken and the case 
has returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2.  The veteran has not been diagnosed with any skin disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

3.  The veteran's currently diagnosed skin conditions consist 
of seborrheic dermatitis of the scalp, nasolabial folds and 
chest, and lichen planus affecting the glans penis.  

4.  The currently diagnosed skin conditions were not incurred 
in service and did not manifest until many years following 
discharge from service; the currently diagnosed skin 
conditions are not etiologically related to military service 
or any incident therein, and are not secondary to any 
service-connected condition.  

5.  The veteran's diabetes mellitus, Type II, requires him to 
take insulin and follow a restricted diet, but does not 
require regulation of activities.

6.  Manifestations including erectile dysfunction, 
hypertension and mild peripheral neuropathy of the upper 
extremities have been etiologically associated with service 
connected diabetes; however, this symptomatology is not shown 
to be compensable in degree. 


CONCLUSIONS OF LAW

1.  A skin condition which has been variously diagnosed, was 
not incurred in or aggravated by the veteran's active duty 
service, is not secondarily related to any service-connected 
disorder; and is not presumed to be due to herbicide exposure 
sustained in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus Type II, including (non-compensable) 
manifestations of erectile dysfunction, hypertension, and 
peripheral neuropathy of the upper extremities have not been 
met during any portion of the appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2002, October 2003, and June 2007, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his service connection claim.  
He was told what information that he needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in June 2007. Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the present appeal, 
because a service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the veteran under the holding in Dingess, supra. 
Additionally, the appeal was readjudicated by way of the July 
2008 Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in notice letters cited above.  Specifically, the October 
2003 and June 2007 notice letters informed the veteran of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the respective disabilities and the effect that worsening has 
on the his employment and daily life.  The veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
veteran was provided notice of the applicable relevant 
diagnostic code provisions in the aforestated various 
correspondence from VA, and the increased rating claim was 
thereafter readjudicated by way of the June 2008 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service treatment records, VA and private medical records 
have been obtained.  The veteran has also been afforded 
appropriate VA examinations, most recently in 2007 with an 
addendum provided in 2008.  In sum, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.

A.  Service Connection - Skin Disorder

        Factual Background

In April 2002, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
a skin disorder, described as severe dermatitis of the scalp 
and body, and claimed as due to herbicide exposure and as 
secondary to service-connected diabetes. 

The DD Form 214 verifies that the veteran served as an anti-
tank assault man with the United States Marine Corps from 
January 1967 to June 1970.  His decorations and awards 
include a Combat Action Ribbon, Vietnam Service Medal and a 
Vietnam Campaign Medal.

The service treatment records (STRs) include a June 1967 
physical examination report which shows that clinical 
evaluation of the skin was normal.  The STRs are negative for 
complaints, symptoms/findings or a diagnosis of any skin 
disorder and do not reference or document any exposure to 
herbicides/Agent Orange.  A February 1970 examination report 
also reflects that clinical evaluation of the skin was 
normal.

When examined by VA in November 1970, examination of the skin 
was normal except for a notation of a small scab or nodule on 
the vertex, where a mole had been removed.  Service 
connection for fibroma of the vertex was denied in a December 
1970 rating action.

VA examinations conducted in 1973, 1974, 1976 and 1985 were 
negative for any complaints of a skin condition and failed to 
include any diagnosed skin disorder.  

A VA medical record dated in February 1980 documents symptoms 
of rash on the right shoulder described as similar to tinea 
of the skin.  

A VA record dated in January 2002 noted that the veteran had 
been seen with several chronic skin problems including 
itching and discoloration of the scalp, assessed as tinea, 
and small plaques of the glans penis reportedly present since 
Vietnam service, believed to be lichen planus.  It was also 
reported that the veteran had an area of seborrheic 
dermatitis about the nasal crease, the sternum and left 
external ear canal.  A record dated in March 2002 documented 
symptoms of a bump on the scalp, dry and itchy skin, and 
indicated that the veteran had seborrhea of the glabella, 
eyebrows and nasal crease. 

A VA examination was conducted in October 2002.  The veteran 
complained of symptoms of a rash on his penis with sexual 
activity and itching on the scalp which he believed was 
associated with diabetes.  The examiner indicated that it was 
doubtful that these symptoms were related to diabetes, but 
added that certainly during episodes of hyperglycemia, they 
would get worse.  

On VA examination conducted in August 2007, the examiner 
observed that there was no evidence of a skin disorder on 
enlistment, during service or upon separation, and that 
complaints of a rash on the penis and scalp were initially 
documented in 2002.  Physical examination of the skin 
revealed no evidence of seborrheic dermatitis of the scalp or 
any other area.  There was evidence of lichen planus in the 
area of the penis, and this condition was diagnosed as was 
adequately treated seborrheic dermatitis of the scalp and 
nasolabial folds.  The examiner opined that neither of these 
conditions diagnosed in 2002 are related to or had their 
onset during active duty to include combat service in 
Vietnam.  

An addendum to the 2007 VA examination report was prepared in 
April 2008.  The VA examiner clarified that he believed the 
pigment changes in the glans penis were due to adult 
circumcision and not to diabetes.  The examiner also observed 
that since no skin lesions of the scalp or penis were present 
upon examination conducted in August 2007, these conditions 
were not chronic in nature and it could not be determined 
without resort to speculation, whether these symptoms 
worsened as a result of service-connected diabetes.  

        Legal Analysis

The veteran maintains that he developed a skin condition due 
to exposure to herbicides/Agent Orange sustained while 
serving in Vietnam.  In the alternative, he maintains that a 
currently manifested skin condition is either directly 
attributable to service or secondary to a service-connected 
disorder, specifically diabetes.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

With regard to disorders claimed to be attributable to 
herbicide/Agent Orange exposure, the law provides that, for 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx).  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e). Additionally, as a result of 
amendments to 38 C.F.R. § 3.309(e), Type-II diabetes mellitus 
and chronic lymphocytic leukemia were also added to the list 
of diseases for which presumptive service connection can be 
established.  See 66 Fed. Reg. 23166 (May 8, 2001); 68 Fed. 
Reg. 59540 (October 16, 2003).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  VA has also 
previously determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994). 
Notwithstanding the foregoing, the veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). Brock v. Brown, 10 Vet. App. 155 
(1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

Initially, the Board notes that the veteran received a Combat 
Action Ribbon for his service in Vietnam.  Thus, the Board 
finds that the veteran was in-country, and therefore, he is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, it is 
established that the veteran is a combat veteran and is 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) aids the combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995)).  The veteran has not specifically asserted that his 
claimed skin condition resulted from anything that happened 
to him during combat, other than to generally contend that 
the skin condition is due to exposure to herbicides in 
service.  

Although the most recent VA examination report indicated that 
no skin ailment was present at the time of the examination, 
in view of the overall evidence, the veteran is deemed by the 
Board to be currently suffering from skin ailments , 
consisting of seborrheic dermatitis of the scalp, nasolabial 
folds and chest, and lichen planus affecting the glans penis.  
As a current disability is shown, the remaining question is 
whether or not that disability is related to the veteran's 
active military service, presumptively or otherwise.

Service and post-service medical records are negative for 
complaints, findings or diagnosis of chloracne or other 
acneform disease consistent with chloracne.  Moreover, the 
evidence does not establish a diagnosis of, nor does the 
veteran maintain that he has, any skin related condition 
which is enumerated under the provisions of 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e), relating to conditions 
presumptively related to exposure to Agent Orange in service.  
Accordingly, service connection for a currently claimed skin 
condition on a presumptive basis due to herbicide exposure is 
not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

While the Board has concluded herein that presumptive service 
connection is not warranted for the skin disorder, this fact 
does not preclude consideration of the theory of direct 
service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).  

The post-service medical records reflect that the earliest 
documentation of skin symptomatology affecting the scalp and 
penis was shown in 2002.  (The Board observes that the 
excision of a mole which was done in 1970 and the skin rash 
on the shoulder documented in 1980 appear to represent a 
isolated skin conditions, which were acute and transitory in 
nature and did not appear to be in any way related to the 
currently manifested skin conditions which were diagnosed 
years later.)  Medical records in 2002 document symptoms of 
itching and discoloration of the scalp, assessed as tinea, 
and small plaques of the glans penis believed to be lichen 
planus.  It was also reported that the veteran had an area of 
seborrheic dermatitis about the nasal crease, the sternum and 
left external ear canal.  These same conditions were 
diagnosed upon VA examination conducted in 2007, although at 
that time, there was no symptomatology of the scalp nor skin 
lesions on the penis, present.  

However, the record does not include any competent medical 
evidence or opinion which establishes or even suggests that 
an etiological relationship exists between the currently 
diagnosed skin disorders which manifested and were diagnosed 
years after the veteran's discharge from service and the 
veteran's period of service, to include exposure to Agent 
Orange sustained therein.  In fact, the file contains an 
opinion provided by a VA examiner in 2007 to the effect that 
neither of the skin conditions diagnosed in 2002 are related 
to or had their onset during active duty to include combat 
service in Vietnam.  There is no contrary opinion on file.  A 
requirement for a showing of such a relationship has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000

The Board acknowledges the veteran's statements to the effect 
that his current skin condition(s) is/are attributable to 
exposure to Agent Orange during service in Vietnam.  However, 
the Court has also held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
In a case, such as this which involves both diagnosing a 
disorder and identifying its etiology, claimed to be 
attributable to herbicide exposure in service, the veteran is 
not considered competent to provide opinions on these matters 
and only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder. 

Moreover, there is no showing of chronicity and continuity of 
skin symptomatology in this case.  When seen by VA in 2002, 
the veteran reported that he had experienced skin 
symptomatology affecting the penis since his service in 
Vietnam.  However, even if the Board were to apply the 
provision of 38 U.S.C.A. § 1154(b) to assist in establishing 
that there was some skin symptomatology of the penis present 
in service, the file still lacks evidence of chroncity and 
symptomatology of that symptomatology as well as competent 
medical evidence etiologically linking currently diagnosed 
lichen planus of the penis with the veteran's period of 
service, to include any skin symptomatology which reportedly 
occurred therein.  

In an addendum provided in 2008, a VA examiner stated that 
since no skin lesions of the scalp or penis were present upon 
examination conducted in August 2007, these conditions were 
not chronic in nature.  Moreover, the absence of clinical 
findings or a diagnosis of skin problems for many years 
following service is probative evidence against the veteran's 
claim on a direct basis.  Both the normal medical findings at 
the time of separation from service and the absence of any 
medical records of a diagnosis or treatment of skin 
symptomatology until about 2002, i.e., for more than 30 years 
after the veteran's discharge from service, constitute 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.)  Therefore, neither 
chronicity nor continuity of any skin symptomatology since 
service is established.  38 C.F.R. § 3.303(b) (2008).

The Board has also considered the veteran's contentions that 
his claimed skin disorder is secondary to a service-connected 
condition, specifically diabetes.  For valid secondary 
service connection claims, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the record fails to include any evidence in 
this case which establishes or even suggests that a secondary 
relationship exists, either by virtue of causation or 
aggravation, between service-connected diabetes and a 
currently manifested skin condition.  The veteran himself 
maintains that such a secondary relationship exists.  The 
Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Since he is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, he is not 
competent to provide the required medical nexus evidence.

The Board points out that in the 2002 VA examination report, 
the examiner made statements to the effect that as for the 
veteran's complaints of a rash on the penis and scalp, it was 
doubtful that these symptoms were related to diabetes, but 
added that certainly during episodes of hyperglycemia, they 
would get worse.  However, as the record contains no 
indication that the veteran has experienced any episodes of 
hyperglycemia, there is no evidence of aggravation of a skin 
condition due to diabetes.  

In an addendum provided in 2008, a VA examiner observed that 
since no skin lesions of the scalp or penis were present upon 
examination conducted in August 2007, it could not be 
determined without resort to speculation, whether these 
symptoms worsened as a result of service-connected diabetes.  
Speculative statements/opinions, even if made, are not enough 
to support the grant of a claim for service connection.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service- connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to establish a nexus);  
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient to establish a nexus.

Thus, with consideration of service treatment records which 
fail to reveal any symptomatology or diagnosis relating to a 
skin disorder on separation; the length of time following 
service prior to a recorded diagnosis of a current skin 
disability; and the absence of any medical opinion 
establishing or even suggesting a causal link between a 
currently diagnosed skin disorders and the veteran's service 
or a service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin condition.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Increased Evaluation - Diabetes Mellitus with Erectile 
Dysfunction

	Factual Background

The veteran filed a service connection claim for diabetes in 
July 1998.  VA medical records document a diagnosis of 
diabetes as early as 1995 and reflect that he started on 
Insulin in January 1997.  In a March 2002 rating action, 
service connection was established for diabetes with 
peripheral neuropathy of the lower extremities, for which a 
20 percent evaluation was assigned under Diagnostic Code 
7913, effective from July 1998.  The grant was based on 
findings that the veteran served in Vietnam, had a 
presumption of exposure to herbicides therein, with medical 
evidence containing a diagnosis of diabetes.  The veteran 
filed an increased rating claim for diabetes in July 2002.  

In May 2002, the veteran underwent a VA evaluation at which 
time an assessment of uncontrolled diabetes was made.  The 
report stated that the veteran followed a regular diet 
without restrictions, and that he exercised by virtue of 
walking, playing basketball and working in the yard.

A VA diabetes examination was conducted in October 2002 and 
the claims folder was reviewed.  It was noted that the 
veteran had been taken Insulin for about 1 1/2 years.  A blood 
pressure reading of 145/89 was made.  The veteran also 
reported having a rash on his penis which he reported flared-
up with sexual activity and also complained of difficulty 
maintaining an erection.  The diagnoses included diabetes 
mellitus with diabetic retinopathy.  It was recommended that 
the veteran comply more closely with his regimen of 
medications as well as diet and exercise.  

In a statement from the veteran dated in December 2002, he 
asserted that a higher evaluation for diabetes should be 
assigned because he had been on Insulin treatment for more 
than 5 years and complained of symptoms including kidney 
trouble, poor circulation in the feet, frequent urination and 
morning blindness. 

The file includes a private neurological evaluation conducted 
by Dr. B. in March 2003.  The veteran complained of tingling 
and burning in both feet, and difficulty maintaining an 
erection.  He denied having any incontinence.  A diagnosis of 
probable diabetic neuropathy was made.  In April 2003, Dr. B. 
confirmed that the veteran had painful diabetic neuropathy 
due to diabetes.  At that time a blood pressure reading of 
100/70 was made.

In September 2004, the RO granted entitlement to separate 10 
percent evaluations for the veteran's peripheral neuropathy 
of his right and left lower extremities, effective July 25, 
2002.  

A VA examination was conducted in August 2007 and the claims 
folders were reviewed.  The report mentioned that diabetes 
was diagnosed in 1991.  The veteran reported that he had 
never experienced ketoacidosis or hyperglycemic reactions, 
nor had he been hospitalized for treatment of diabetes.  It 
was noted that the veteran did not eat concentrated sweets 
and had a low carbohydrate and fat diet.  Some weight gain 
from 206 pounds to 231 pounds from January 2006 to June 2007 
was noted, which the veteran attributed to a change in his 
diabetic treatment regimen.  The report stated that the 
veteran's hypertension was treated with Lisinopril.  Blood 
pressure readings of 140/90, 130/80 and 120/80 were made on 
examination.  The veteran described the major restrictions 
caused by diabetes as generalized weakness in the lower 
extremities, restriction of food choices and having to 
administer Insulin twice a day.  The examiner documented that 
diabetes did not prohibit the usual activities of daily 
living.  It was noted that he did not have any bowel 
impairment.  The diagnoses included: diabetes mellitus Type 
II - poorly controlled; hypertension caused by micro and 
macrovascular changes of diabetes mellitus and preserved 
renal function.  

On VA examination of the peripheral nerves, the veteran 
complained of very mild numbness and tingling in the tips of 
the fingers, ankles, feet and toes.  Physical examination 
revealed decreased light touch sensation at the tips of the 
fingers and normal light touch sensation at the palms.  The 
examiner explained that it was only the sensory nerve endings 
in the hands and feet that were involved and observed that it 
was not one specific nerve.  Diagnoses of mild peripheral 
neuropathy of the hands and fingers caused by insulin 
dependent diabetes mellitus and mild peripheral neuropathy of 
the lower extremities caused by insulin dependent diabetes 
mellitus were made.  

The genitourinary system was also examined by VA in 2007.  
The veteran stated that until 6 months ago, he had 
experienced frequent urination, occurring about every 10 
minutes, but reported that with a change in his diabetes 
treatment regimen, he urinates once or twice at night 
(described as normal), and did not have hesitancy or dysuria.  
It was also reported that he urinated four to five times 
during the day.  

Physical examination of the penis revealed scarring, which 
the examiner believed to be related to adult circumcision.  
The skin of the penis was described as discolored with a 
slightly raised and nodular area, assessed as lichen planus, 
which the examiner noted was initially first identified in 
2002.  The penis and testicles were otherwise normal.  The 
veteran denied having recurrent urinary tract infections.  
The veteran indicated that he began experiencing loss of 
erections between 1991 and 1995.  The diagnoses included 
erectile dysfunction caused by peripheral neuropathy due to 
diabetes and lichen planus affecting the glans penis, not 
caused by service.  

In a January 2008 rating action, a compensable evaluation of 
10 percent was assigned for diabetic retinopathy to include 
bilateral cataracts, effective from July 2007.  

An addendum to the 2007 VA examination report was prepared in 
April 2008.  The VA examiner clarified that although he 
believed that the veteran had erectile dysfunction which was 
due to diabetes mellitus, there was no evidence of penile 
deformity as shown upon examination in 2007.  

        Legal Analysis

The veteran maintains that a higher disability rating is 
warranted for his service connected diabetes, stating that 
his condition requires a restricted diet and insulin therapy.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The veteran's diabetes has been rated 20 percent disabling 
under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7913, since July 1998.  As the veteran filed his claim for an 
increased rating in July 2002, the applicable appeal period 
in this case runs from that point forward.  Under the 
applicable criteria, a 20 percent rating is warranted for 
diabetes requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  With regard to the 
criterion involving regulation of activities, medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and 
recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities).  

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of 20 percent 
is not warranted for diabetes for any portion of the appeal 
period, as it has not been shown to be so disabling as to 
warrant a 40 percent or higher rating under Diagnostic Code 
7913.  In sum, although the veteran's diabetes has required 
him to take insulin for several years and to follow a 
restricted diet, the evidence indicates that he is able to 
carry out his usual activities without difficulty, and that 
the diabetes does not require him to regulate his activities.  
The term "regulation of activities," as defined by Diagnostic 
Code 7913, requires that a claimant have a medical need to 
avoid not only strenuous occupational activity, but strenuous 
recreational activity as well.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363-34 (2008).  Essentially, the record lacks any 
medical evidence demonstrating that the veteran is under any 
medical order to limit his activities as a result of 
diabetes.  See Camacho, 21 Vet. App. at 365.  Furthermore, 
the veteran has had no documented episodes of ketoacidosis or 
hypoglycemic reactions, requiring hospitalization or 
otherwise and there is no documentation of progressive weight 
loss.  

Service connection has been separately established for 
numerous disabilities that are associated with diabetes 
mellitus.  See 38 C.F.R. § 4.119, Code 7913, Note (1) 
(compensable complications of diabetes are evaluated 
separately).  These disabilities consist of: diabetic 
retinopathy to include bilateral cataracts, and peripheral 
neuropathy of each lower extremities.  Each of these 
disorders is currently assigned a separate compensable 
schedular disability rating, and none of those evaluations 
have been appealed.

The record does not disclose any bowel dysfunction.  
Although, the veteran had previously described some symptoms 
of urinary frequency, the findings made upon VA examination 
of 2007 do not reflect that such symptoms were specifically 
attributable to diabetes nor that a compensable evaluation is 
warranted for urinary frequency under 38 C.F.R. § 4.115a.  

However, the Board notes that several additional 
complications including erectile dysfunction, hypertension 
and peripheral neuropathy of the upper extremities were all 
attributed to the veteran's diabetes as shown by the 
examination report of 2007.  However, as will be explained 
herein, as none of these complications appear to be 
compensable in nature, they will be included with the 
currently assigned 20 percent evaluation for diabetes.  

Even prior to 2007, the veteran's service-connected diabetes 
has included a component of erectile dysfunction, the 
manifestations of which are currently combined into the 
veteran's diabetes mellitus evaluation, as it has been 
determined that erectile dysfunction in and of itself is non-
compensably disabling.  The veteran's impotence (erectile 
dysfunction) is rated analogously under Diagnostic Code 7522 
for "deformity of the penis with loss of erectile power."  38 
C.F.R. § 4.115b (2008).  A 20 percent evaluation is the only 
rating assignable under this diagnostic code.  Id.  In order 
to be assigned a 20 percent evaluation, two distinct elements 
are required: the veteran must have a penile deformity and 
the loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2008).

Upon a review of the record, the Board finds that the veteran 
is not entitled to a compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis.  The veteran's 
reported impotence, however, has not been accompanied by the 
required objective examination findings of deformity, and an 
examination conducted in 2007 revealed that there was no 
evidence of deformity of the penis.  While lichen planus was 
noted to be affecting the glans penis, this dermatological 
condition has not been shown to have been caused by service 
and was not indicated to be a "deformity."  Indeed, on the 
last examination the penis was otherwise described as normal.  
Therefore, the veteran's erectile dysfunction does not 
warrant  further consideration as a basis for an increased 
evaluation under Code 7913 or for a separate compensable 
evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522, 
under which a 20 percent evaluation is assigned for deformity 
of the penis with loss of erectile power.  The Board further 
observes in regard to his erectile dysfunction, that 
effective from February 2004, the veteran was awarded special 
monthly compensation for loss of use of a creative organ 
under 38 C.F.R. §38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i).

Similarly, while it appears that currently manifested 
hypertension has been identified as a complication of 
diabetes according to the 2007 VA examination report, again 
this condition is non-compensable in degree.  Hypertension is 
evaluated under Diagnostic Code 7101.  Under this code, a 10 
percent rating is warranted when the disability is manifested 
by diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires that the evidence show that the 
diastolic pressure is predominantly 110 or more, or that 
systolic pressure is predominantly 200 or more.  The evidence 
in this case does not establish that the veteran's 
hypertension is manifested by diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or 
more, when measured on examinations in 2002, 2003 and 2007, 
these findings were not shown.  In addition, while the 2007 
examination report indicated that the veteran was taking 
Lisinopril for control of hypertension, the Board is unable 
to identify evidence which reflects that the veteran had a 
history of diastolic pressure predominantly 100.  
Accordingly, while hypertension is now considered part and 
parcel of the veteran's service-connected diabetes; at this 
point a separate/compensable evaluation is not warranted. 

Finally, upon VA examination conducted in 2007, mild 
peripheral neuropathy of the fingers and hands was diagnosed 
and attributed to service-connected diabetes.  In regards to 
the upper extremities, Diagnostic Codes 8510 through 8519, 
which describe impairments of various nerves affecting the 
upper extremities.  Under all these codes, the minimum rating 
of 10 percent or, in some instances, 20 percent, require the 
presence of at least mild symptoms of incomplete paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
a varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

On VA examination of the peripheral nerves, the veteran 
complained of very mild numbness and tingling in the tips of 
the fingers and physical examination revealed decreased light 
touch sensation at the tips of the fingers and normal light 
touch sensation at the palms.  The examiner explained that it 
was only the sensory nerve endings in the hands that were 
involved and observed that it was not one specific nerve.  A 
diagnosis of mild peripheral neuropathy of the hands and 
fingers caused by insulin dependent diabetes mellitus was 
made.  Essentially, the veteran's peripheral neuropathy of 
the upper extremities as described above is productive of 
some mild sensory only symptomatology, but not of any actual 
physical impairment of function.  Accordingly, the mild 
sensory symptoms of the finger and hands described, do not 
even rise to the level of being productive of mild incomplete 
paralysis and therefore most accurately designated as non-
compensable.  Noncompensable complications are considered 
part of the diabetic process.  38 C.F.R. § 4.120, Diagnostic 
Code 7913.  Thus bilateral upper extremity peripheral 
neuropathy is incorporated into the veteran's 20 percent 
rating for diabetes mellitus, type II, with erectile 
dysfunction and hypertension.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The veteran's claim for ratings in 
excess of 20 percent for diabetes mellitus is denied.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation for diabetes.  38 
C.F.R. § 3.321(b)(1). Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure and as secondary to 
service-connected diabetes, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus Type II with erectile 
dysfunction, hypertension and peripheral neuropathy of the 
upper extremities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


